Exhibit 10.1

 

THIRD INCREASE AGREEMENT AND WAIVER

 

THIRD INCREASE AGREEMENT AND WAIVER, dated as of August 12, 2009 (this
“Agreement”), prepared pursuant to Section 4.1(b) of the Credit Agreement, dated
as of May 20, 2008 (as amended, supplemented, extended or restated, or otherwise
modified prior to the date hereof including by the First Amendment to the Credit
Agreement dated as of July 18, 2008 (the “First Amendment”) and the Second
Amendment and Increase Agreement dated as of September 15, 2008  (the “Second
Amendment”), and as modified hereby, and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BUCKEYE
ENERGY SERVICES LLC, on behalf of itself and as the surviving entity of the
merger of Farm & Home Oil Company LLC (“F&H”) with and into Buckeye Energy
Services LLC (the “Borrower”), the several Lenders from time to time parties
thereto, and BNP Paribas, as Administrative Agent (the “Administrative Agent”)
and as collateral agent.

 

RECITALS

 

WHEREAS, pursuant to Section 4.1(b)(i) of the Credit Agreement, the Borrower is
requesting that the Lenders concurrently increase the Commitments so that the
Total Commitments equal $250,000,000 following the effectiveness of such
increase;

 

WHEREAS, pursuant to Section 4.1(b) of the Credit Agreement, Barclays Bank PLC
(the “New Lender”) has agreed to join the Credit Agreement and to make
Commitments under the Credit Agreement on the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, the Borrower is requesting that the Lenders hereby waive compliance
with the terms and conditions of Section 4.1(b)(i), (ii) and (iii) of the Credit
Agreement solely with respect to the requirements under each such Section for
the Borrower to deliver notice of a requested increase in Commitments;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrower, the Administrative Agent, the Existing Lenders and the New Lender
hereby agree as follows:

 

1.                                       Defined Terms.  Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein as therein
defined.

 

1.1                                 Increase Agreement and New Lender
Agreement.  The New Lender hereby agrees to make Loans to the Borrower or
participate in Letters of Credit from time to time until the Termination Date in
an aggregate principal amount at any one time outstanding not to exceed its
Commitment (as set forth in Schedule 1.0), such agreement to be effective as of
the Increase Effective Date (as defined below) upon the receipt by the
Administrative Agent from the New Lender of the amounts required to be paid by
the New Lender pursuant to Section 4.1(b) of the Credit Agreement, which amounts
the New Lender agrees to pay on or before August 12, 2009.  From and after the
Increase Effective Date, the New Lender shall be a party to the Credit Agreement
and, to the extent provided in this Agreement, have the rights and obligations
of a Lender under the Credit Agreement and under the other Loan Documents and
shall be bound by the provisions thereof.

 

3.                                       Commitments; New Lender.  Effective
upon the Increase Effective Date, the Commitments for the New Lender shall be as
set forth in Schedule 1.0 attached hereto.  Schedule 1.0 shall also set forth
the Commitments for the Existing Lenders as of the Increase Effective Date.

 

--------------------------------------------------------------------------------


 


4.                                    CONDITIONS PRECEDENT.  THIS AGREEMENT
SHALL BECOME EFFECTIVE (THE “INCREASE EFFECTIVE DATE”) UPON THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)          AGREEMENT.          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
BORROWER, THE NEW LENDER AND THE REQUIRED LENDER.


 


(B)         SECRETARY’S CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A CERTIFICATE OF EACH LOAN PARTY,
DATED AS OF THE INCREASE EFFECTIVE DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT E
TO THE CREDIT AGREEMENT, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS,
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY THE
PRESIDENT OR ANY VICE PRESIDENT AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF
SUCH LOAN PARTY.


 


(C)          PROCEEDINGS OF THE LOAN PARTIES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A COPY OF THE RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, OF THE BOARD OF DIRECTORS (OR ANALOGOUS BODY) OF EACH
LOAN PARTY AUTHORIZING (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE NOTES DELIVERED ON THE INCREASE EFFECTIVE DATE, AND THE
REAFFIRMATIONS OF THE APPLICABLE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
(II) THE REAFFIRMATION BY IT OF THE LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS, CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN
PARTY, OR, IF APPLICABLE, OF THE GENERAL PARTNER OR MANAGING MEMBER OR MEMBERS
OF SUCH LOAN PARTY AS OF THE INCREASE EFFECTIVE DATE, WHICH CERTIFICATION SHALL
BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED,
MODIFIED, REVOKED OR RESCINDED.


 


(D)         INCUMBENCY CERTIFICATES.  TO THE EXTENT THE FOLLOWING HAVE BEEN
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED SINCE THE CLOSING DATE,
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH
LENDER, A CERTIFICATE OF EACH LOAN PARTY, DATED AS OF THE DATE HEREOF, AS TO THE
INCUMBENCY AND SIGNATURE OF THE OFFICERS OF SUCH LOAN PARTY EXECUTING THIS
AGREEMENT AND THE NOTES DELIVERED ON THE INCREASE EFFECTIVE DATE, WHICH
CERTIFICATE SHALL BE INCLUDED IN THE CERTIFICATE DELIVERED IN RESPECT OF SUCH
LOAN PARTY PURSUANT TO SECTION 4(B) ABOVE, SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT, AND SHALL BE EXECUTED BY THE PRESIDENT OR
ANY VICE PRESIDENT AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH LOAN
PARTY.


 


(E)          ORGANIZATIONAL DOCUMENTS.  TO THE EXTENT THE FOLLOWING HAVE BEEN
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED SINCE THE CLOSING DATE,
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH
LENDER, TRUE AND COMPLETE COPIES OF THE GOVERNING DOCUMENTS OF EACH LOAN PARTY,
CERTIFIED AS OF THE DATE HEREOF AS COMPLETE AND CORRECT COPIES THEREOF BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY, WHICH CERTIFICATION
SHALL BE INCLUDED IN THE CERTIFICATE DELIVERED IN RESPECT OF SUCH LOAN PARTY
PURSUANT TO SECTION 4(B) ABOVE AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(F)            GOOD STANDING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COPY FOR EACH LENDER, CERTIFICATES DATED AS OF A RECENT DATE
FROM THE SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY, EVIDENCING THE GOOD
STANDING OF EACH LOAN PARTY (I) TO THE EXTENT RELEVANT UNDER APPLICABLE LAWS, IN
THE JURISDICTION OF ITS ORGANIZATION AND (II) IN EACH OTHER JURISDICTION WHERE
ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES IT TO QUALIFY AS A FOREIGN PERSON EXCEPT, AS TO THIS SUBCLAUSE (II),
WHERE THE FAILURE TO SO QUALIFY COULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 

2

--------------------------------------------------------------------------------


 


(G)         CONSENTS, LICENSES AND APPROVALS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER EITHER (I) ATTACHING COPIES OF ALL CONSENTS,
AUTHORIZATIONS AND FILINGS REFERRED TO IN SECTION 6.1(I) OF THE CREDIT
AGREEMENT, AND STATING THAT SUCH CONSENTS, LICENSES AND FILINGS ARE IN FULL
FORCE AND EFFECT, AND EACH SUCH CONSENT, AUTHORIZATION AND FILING SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT OR (II) STATING THAT
NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED.


 


(H)         OTHER CONDITIONS.  EACH OF THE OTHER CONDITIONS TO THE INCREASE
EFFECTIVE DATE PROVIDED IN SECTION 4.1(B) OF THE CREDIT AGREEMENT SHALL HAVE
BEEN SATISFIED.


 

5.                                       Representations and Warranties.  To
induce the New Lender and the Existing Lenders to enter into this Agreement, the
Borrower hereby represents and warrants to the undersigned Lenders that, after
giving effect to the increase of the Commitments and the other modifications to
the Credit Agreement provided for herein, the representations and warranties
contained in the Credit Agreement and the other Loan Documents will be true and
correct in all material respects as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which shall be true and correct on and as of such date, and that no Default
or Event of Default has occurred and is continuing.

 

6.                                       Disclaimer.  The New Lender and each
Existing Lender acknowledges and agrees that no Lender party to the Credit
Agreement (i) has made any representation or warranty and shall  have no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Documents or any other instrument or document
furnished pursuant thereto; (ii) has made any representation or warranty and
shall have no responsibility with respect to the financial condition of the
Borrower or any other obligor or the performance or observance by the Borrower
or any obligor of any of their respective obligations under the Credit Agreement
or any other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto. The New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Lenders or the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (iv) agrees that it will be bound by the
provisions of the Agreement and will perform in accordance with its terms all
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

7.                                       No Other Amendments or Waivers.  Except
as expressly amended or waived hereby, the Credit Agreement, the Notes and the
other Loan Documents shall remain in full force and effect in accordance with
their respective terms, without any waiver, amendment or modification of any
provision thereof.

 

8.                                       Reaffirmations.

 

(a)                                   The Borrower hereby reaffirms its
obligations (including the obligations formerly owed by F&H, to which the
Borrower has succeeded by operation of law) under the Security Agreement

 

3

--------------------------------------------------------------------------------


 

and acknowledges and agrees, after giving effect to the Credit Agreement
(including the amendments and increases thereto, effectuated by the First
Amendment, the Second Amendment and by this Agreement), that the security
interest in the Collateral granted in the Security Agreement is continuing and
in full force and effect in favor of the Collateral Agent on behalf of and for
the ratable benefit of the Secured Parties (as defined in the Security
Agreement).

 

(b)                                 The Borrower hereby reaffirms its
obligations (including the obligations formerly owed by F&H, to which the
Borrower has succeeded by operation of law) under the Guarantee and acknowledges
and agrees, after giving effect to the Credit Agreement (including the
amendments and increases thereto, effectuated by the First Amendment, the Second
Amendment and by this Agreement), that the guarantee contained therein is
continuing and shall remain in full force and effect in favor of the Collateral
Agent on behalf of and for the ratable benefit of the Secured Parties (as
defined in the Security Agreement).

 

(c)                                  The Borrower hereby reaffirms its
obligations (including the obligations formerly owed by F&H, to which the
Borrower has succeeded by operation of law) under the Pledge Agreement and
acknowledges and agrees, after giving effect to the Credit Agreement (including
the amendments and increases thereto, effectuated by the First Amendment, the
Second Amendment and by this Agreement), that the grant of security interest in
the Pledged Collateral (as defined in the Pledge Agreement) granted in the
Pledge Agreement is continuing and in full force and effect in favor of the
Collateral Agent on behalf of and for the ratable benefit of the Secured Parties
(as defined in the Security Agreement).

 

(d)                                 The Borrower hereby reaffirms its
obligations its obligations (including the obligations formerly owed by F&H, to
which the Borrower has succeeded by operation of law) under all of the other
Loan Documents to which it is a party and acknowledges and agrees, after giving
effect to the Credit Agreement (including the amendments and increases thereto,
effectuated by the First Amendment, the Second Amendment and by this Agreement),
that such obligations are continuing and shall remain in full force and effect.

 

9.                                       Legal Opinions. Within ten days after
the Increase Effective Date, the Borrower shall deliver to the Administrative
Agent an executed legal opinion of Vinson & Elkins LLP, counsel to the Borrower,
in form and substance satisfactory to the Administrative Agent and covering such
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent, the Existing Lenders and the New Lender may reasonably
require; provided that, the Administrative Agent may extend the deadline for
satisfaction of this covenant in its sole discretion.

 

10.                                 Counterparts.  This Agreement may be
executed by one or more of the parties hereto on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

11.                                 Waiver.

 

(a)                                  The Borrower hereby makes a written request
to increase the Total Commitments to $250,000,000 and hereby requests that such
increase be effective as of the Increase Effective Date.  The Lenders hereby
waive compliance with the terms and conditions of Section 4.1(b)(i), (ii) and
(iii) of the Credit Agreement solely with respect to the requirements under each
such Section for the Borrower to deliver notice of a requested increase in
Commitments.  The Lenders hereby agree and acknowledge that this Agreement
satisfies the notice and approval requirements set forth in such Sections.

 

(b)                                 The Borrower hereby makes a written request
to increase the Maximum Sub-Limit to $250,000,000 and hereby requests that such
increase be effective as of the Increase Effective

 

4

--------------------------------------------------------------------------------


 

Date.  The Lenders hereby waive compliance with the terms and conditions of
clause (a)(ii) of the definition of “Sub-Limit” in the Credit Agreement solely
with respect to the requirements under such clause for the Borrower to deliver a
Sub-Limit Election Notice.  The Lenders hereby agree and acknowledge that this
Amendment satisfies the requirements under the Credit Agreement to deliver a
Sub-Limit Election Notice.

 

12.                                 Applicable Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the Law of the
state of New York.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

BUCKEYE ENERGY SERVICES LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

BNP PARIBAS, as Lender

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

BNP PARIBAS, as Administrative Agent

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

UNIVEST NATIONAL BANK AND TRUST CO.

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

NATIXIS, NEW YORK BRANCH

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO T AMENDMENT AND INCREASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

RZB FINANCE LLC

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO THIRD INCREASE AGREEMENT AND WAIVER]

 

--------------------------------------------------------------------------------


 

MANUFACTURERS AND TRADERS

TRUST COMPANY

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO T AMENDMENT AND INCREASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 1.0 to
Second Amendment and

Increase Agreement

 

LENDERS AND COMMITMENTS

 

New Lender

 

Applicable Lending Office

 

Commitment

 

 

 

 

 

 

 

Barclays Bank PLC

 

200 Park Avenue
New York, NY 10166

 

$

75,000,000

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

 

One M&T Plaza
Buffalo, New York 14203-2399

 

$

15,000,000

 

 

 

 

 

 

 

Univest National Bank and Trust Co.

 

14 North Main Street
Souderton, PA 18964

 

$

15,000,000

 

 

 

 

 

 

 

Natixis, New York Branch

 

1251 Avenue of the Americas
New York, NY 10020

 

$

25,000,000

 

 

 

 

 

 

 

DZ Bank AG Deutsche Zentral-Genossenschaftsbank Frankfurt Am Main

 

609 Fifth Avenue, 7th Floor
New York, NY 10017

 

$

15,000,000

 

 

 

 

 

 

 

RZB Finance LLC

 

1133 Avenue of the Americas
New York, NY 10036

 

$

15,000,000

 

 

 

 

 

 

 

BNP Paribas

 

787 Seventh Avenue, 30th Floor
New York, NY 10019

 

$

75,000,000

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

1251 Avenue of the Americas
New York, NY 10020-1104

 

$

15,000,000

 

 

 

 

 

 

 

TOTAL COMMITMENTS

 

 

 

$

250,000,000

 

 

--------------------------------------------------------------------------------